PER CURIAM.
We have examined the record and briefs and heard oral argument on this petition for a writ of certiorari to review an order of the Florida Industrial Commission. The order under review remanded the matter to a deputy commissioner to make adequate findings relative to diminution of earning capacity, date of maximum medical recovery and costs of remedial treatment. Hardy v. City of Tarpon Springs, Fla., 81 So.2d 503.
We find no basis for disturbing the order under review, so the writ must be denied.
It is so ordered.
DREW, C. J., THOMAS, ROBERTS and THORNAL, JJ., and KING, Circuit Judge, concur.